** AD VALOREM TAXES — COMMERCIAL BUSINESS — PRO RATA ** ON JANUARY 1, 1050, THE PROPERTY WHICH WAS OWNED BY A PUBLIC SERVICE CORPORATION DOING BUSINESS IN THE STATE OF OKLAHOMA, AND WHICH WAS NOT BEING USED FOR ANY OF THE SPECIAL PURPOSES SET FORTH IN ARTICLE X, SECTION 6, OKLAHOMA CONSTITUTION, WAS SUBJECT TO AD VALOREM TAXATION FOR THE YEAR 1950, EVEN THOUGH SUCH PROPERTY WAS, DURING 1950, SOLD AND CONVEYED TO A COUNTY OR MUNICIPALITY OF THIS STATE; THAT, WHERE A COUNTY OR MUNICIPALITY OF THIS STATE ACQUIRES THE TITLE TO ANY SUCH PROPERTY, NEITHER SUCH GOVERNMENTAL UNIT OR ANY OF ITS PROPERTY AS OF A STATUTORY ASSESSMENT DATE PRIOR TO SUCH ACQUISITION; AND THAT THE COLLECTION OF SUCH TAXES MAY BE ENFORCED, IN THE MANNER PROVIDED BY STATUTE, ONLY AGAINST SUCH PUBLIC SERVICE CORPORATION OR ITS ASSETS.  (PRO RATE, PRO-RATE PRORATE, LIEN, PROPERTY, TAX WARRANT, ASSESSMENT, DELINQUENT, SOLD, PRIOR TO ACQUISITION) SEE: COMMISSIONERS OF LAND OFFICE V. BOARD OF COUNTY COMMISSIONERS, NOWATA COUNTY, 25 P.2d 1074 CITE: 68 O.S. 15.23 [68-15.23], 68 O.S. 15.25 [68-15.25], 68 O.S. 15.37 [68-15.37], 68 O.S. 353 [68-353], 68 O.S. 397 [68-397], ARTICLE X, SECTION 6, 68 O.S. 15.53 [68-15.53] (JAMES C. HARKIN)